Simultaneously with the submission of the appeal in this, there was also submitted the appeal in the case of State of Alabama v. W. M. Meador, 198 So. 163,1 from the Mobile Circuit Court. This latter case has had the consideration of this court, and the opinion and judgment of the court was handed down and promulgated on June 25, 1940, the result being a reversal of the judgment of the lower court from which the appeal was taken.
The propositions of law and insistences in support thereof in the two cases are *Page 568 
similar; but as the facts appear there is a marked difference, in that, it affirmatively appears in this case, from the agreed facts incorporated in the bill of exceptions and upon which the case was tried, the appellee here was not engaged in business as a commission merchant or merchandise broker, and is therefore not liable for the license levied by Section 348, Schedule 29, of the Revenue Code of 1935, General Acts 1935, page 256, and 450. To the contrary, this court concludes from said agreed facts that this appellee is engaged exclusively in interstate commerce only, and the exaction of a license under the above section would be in direct violation of Article 1, Section 8, clause 3 of the Constitution of the United States, which prohibits the various states from interfering with interstate commerce.
Having ascertained the foregoing, we deem it unnecessary to prolong this opinion, as no good purpose could be served by so doing.
The decisions of the Supreme Court of the United States; and of the several State Appellate Courts are replete; and are conclusive as to the correctness as to what has been here said. See, however, Stratford v. City Council of Montgomery, 110 Ala. 619,20 So. 127; Robbins v. Shelby County Taxing Dist.,120 U.S. 489, 502, 7 S.Ct. 592, 30 L.Ed. 694; Stockard et al. v. Morgan et al., 185 U.S. 27, 22 S.Ct. 576, 46 L.Ed. 785; Brown v. Maryland, 12 Wheat. 419, 444, 6 L.Ed. 678.
The court reporter will set out in full the agreed statement of facts upon which this case was tried and determined.
Let the judgment of the trial court from which this appeal was taken stand affirmed.
Affirmed.
1 Ante, p. 450.